United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                          October 29, 2020

                                                Before

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge*

No. 19-2239

ADAM DELGADO,                                                Petition for Review of Decisions of
    Petitioner,                                              the Merit Systems Protection Board.

        v.                                                   Docket No. CH-1221-14-0737-M-1
                                                             Docket No. CH-1221-18-0149-W-2
UNITED STATES DEPARTMENT OF JUSTICE,
Bureau of Alcohol, Tobacco, Firearms, and
Explosives,
      Respondent.
                                      ORDER

       Respondent’s petition for panel rehearing filed on August 28, 2020, pointed out a
factual error in the panel’s opinion of July 16, 2020. Upon consideration of the petition
and the answer, the petition for rehearing is GRANTED to the extent that the panel is
issuing an amended opinion that corrects the error and addresses in more detail the
respondent’s arguments concerning its affirmative defense. The amended portions of
the opinion appear on pages 3, 17–22 of the amended slip opinion. In all other respects,
the petition for panel rehearing is DENIED. The mandate shall issue immediately, but
petitioner Delgado’s petition for attorney fees remains under consideration. The
amended opinion is attached.



        * Then-Circuit Judge Barrett was a member of the original panel but did not participate in
consideration of the petition for panel rehearing, which is being decided by a quorum of the panel under
28 U.S.C. § 46(d).